1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   ANDREAS LIEBSCHER,                No. 2:19-cv-01114-WBS-KJN
13                 Plaintiff,           ORDER REFERRING CASE TO VDRP AND
                                        STAYING PROCEEDINGS
14       v.
15   PORTFOLIO RECOVERY ASSOCIATES
     LLC,
16
                   Defendant.
17

18                               ----oo0oo----

19            The court has determined that this case is appropriate

20   for an early settlement conference and will refer the action to

21   the court’s Voluntary Dispute Resolution Program (“VDRP”).

22            IT IS THEREFORE ORDERED that:

23            1.      Within fourteen (14) days of this Order, the

24   parties shall contact the court’s VDRP administrator, Sujean

25   Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the

26   process of selecting an appropriate neutral.    The parties shall

27   carefully review and comply with Local Rule 271, which outlines

28   the specifications and requirements of the VDRP.
                                       1
1                2.    Any party that objects to this referral to the

2    VDRP shall file its objections within seven (7) days of this

3    Order.     Such objections shall clearly outline why that party

4    believes that the action is not appropriate for referral to the

5    VDRP.

6                3.    To avoid the unnecessary expenditure of costs and

7    attorneys’ fees, this action is hereby stayed to provide the

8    parties time to complete the VDRP session.     No later than five

9    (5) days after completion of the VDRP session, the parties shall

10   file a joint statement indicating whether a settlement was

11   reached.

12               4.    The parties shall complete the VDRP session no

13   later than December 13, 2019.     The court hereby resets the Status

14   (Pretrial Scheduling) Conference for January 21, 2020.     If a

15   settlement is not reached through VDRP, the parties shall submit

16   an Amended Joint Status Report no later than January 7, 2020.

17               IT IS SO ORDERED.

18   Dated:   October 7, 2019

19

20
21

22

23

24

25

26
27

28
                                        2
